Exhibit 10.4

 

Employment Agreement Addendum I

Addendum to agreement dated September 10, 2018

 

This first addendum to the employment agreement (the “Addendum”) is made this
10th day of March 2020, by and between OptimizeRx, Corporation (the “Company”),
a Nevada Company, and William Febbo (the “Executive”).

 

Base Salary: The Executive will receive a base salary at the annualized rate of
$350,000.00 (“Base Salary”), for 2020 and $400,000.00 for 2021 calendar year,
which will be paid in accordance with normal Company payroll practices and
subject to the usual and applicable required withholding(s).

 

Effective Date: January 1, 2020 & January 1, 2021

 

Acknowledgment:

 

Except as expressly set forth herein, all other terms of the Agreement remain in
full force and effect.

 

OptimizeRx, Corporation   William Febbo           By: Douglas P. Baker   By:
William Febbo Its: Chief Financial Officer   Date: March 10, 2020 Date:  March
10, 2020      

 

 

 